PER CURIAM.
In this action alleging sale of a defective motor vehicle and wrongful refusal to repair, appellant sought recision and incidental damages, or in the alternative consequential damages. From a final judgment denying recision but requiring each of the parties to take certain affirmative action the within appeal has been perfected. We reverse. While the trial court had ample justification upon this record to deny recision, the relief actually afforded to the parties was requested by none of them. Reversal is therefore required to permit the trial court to reconsider the evidence in light of the pleadings (particularly the third amended complaint) and to make an award of damages as may be supported by substantial competent evidence.
REVERSED AND REMANDED.
ANSTEAD, C.J., and HERSEY and HURLEY, JJ., concur.